Citation Nr: 1807576	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michigan Department of Military and Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2017, the Veteran testified before the Board at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's hearing was last evaluated in December 2015; his last VA audiology examination was in November 2012.  Since then, the Veteran has submitted private treatment records which may indicate that the Veteran's hearing has increased in severity.  However, those private treatment records demonstrate that the Nu-6 speech discrimination test was used to determine the Veteran's speech recognition thresholds.  

Hearing impairment examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.8 (a) (2017).  As a different speech discrimination test was used, a new examination is necessary.

Further, the claims file only includes limited treatment notes from the Grand Rapids and Battle Creek VA medical centers, the most recent of which are dated in June 2013.  Thus, any additional records must be associated with the file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.   

Procure any treatment records not already associated in the claims file from the Grand Rapids and Battle Creek VAMC, and any identified VA records not currently associated with the electronic claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85  and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




